UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Period Ended:March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-53437 IVT Software, Inc. (Exact name of registrant as specified in its charter) Nevada 74-3177586 State or OtherJurisdiction of Incorporation ofOrganization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) 3840 South Water Street, Pittsburgh Pa.15203 (Address and Telephone Number of Registrants Principal Place of Business) Tel:412-884-3028 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX IVT Software, Inc. had 13,419,167 shares of common stock outstanding on May 19, 2011 1 FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2011 INDEX PART I- FINANCIAL INFORMATION Item 1 Unaudited Financial Statements 2-5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4 Controls and Procedures 11 PART II - OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits 13 Signatures 14   2 PART 1 ITEM 1: FINANCIAL STATEMENTS IVT SOFTWARE, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, December 31, Current Assets: Cash $ $ Costs in excess of billings Contracts receivable Other receivables Other current assets Inventory Total Current Assets Property, plant and equipment, net of accumulated depreciation of $90,374 and $84,415 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Line of credit Short term debt Short term debt - related parties Billings in excess of costs Total Current Liabilities STOCKHOLDERS' DEFICIT Common stock, $.0001 par value, 200,000,000 authorized, 13,416,167 and 13,416,167 shares issued and outstanding Additional paid in capital ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are integral part of these unaudited consolidated financial statements. 3 IVT SOFTWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) March 31, 2011 March 31, 2010 Contract revenues earned $ $ Cost of revenues earned Gross Profit Operating Expenses Selling, general and administrative expenses Wages and payroll Rent Depreciation and amortization Marketing Total Operating Expenses Operating (Loss) ) Other Income (Expenses): Interest expense ) ) Total Other Expenses ) ) Net Income (Loss) $ ) $ Basic and diluted net income (loss) per share $ ) $ Basic and diluted weighted average shares outstanding The accompanying notes are integral part of these unaudited consolidated financial statements 4 IVT SOFTWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) March 31, 2011 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation expense Changes in operating assets and liabilities: Accounts receivable Inventory ) - Other current assets ) Costs in excess of billings ) Accounts payable Accrued expenses ) Billings in excess of costs ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets - ) Net Cash Used in Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Members distributions - ) Borrowings from related parties - Borrowings on debt Net Cash Provided by Financing Activities NET CHANGE IN CASH ) ) CASH - beginning of period CASH - end of period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for income taxes $
